ORDER
WRIT GRANTED AND MADE PEREMPTORY:
Under the aggregate punishment rule, relator is entitled to a jury trial since the potential aggregate punishment for the charged offense exceeds six months. State v. Williams, 404 So.2d 954 (La.1981). The granting of a motion to consolidate lies within the discretion of the trial judge. However, it is an abuse of discretion to refuse to order consolidation unless the state demonstrates a legitimate prosecuto-rial end in opposing consolidation. La.C. Cr.P. art. 706; State v. Comeaux, 408 So.2d 1099 (La.1981). Depriving an accused of a jury trial is not a legitimate prosecutorial end. State v. Comeaux, supra; State v. Jones, 396 So.2d 1272 (La.1981). See also State v. Wallace, 539 So.2d 123 (La.App. 2 Cir.1989). Therefore, the trial judge erred in denying relator’s motion for consolidation solely for the purpose of preventing relator from having a jury trial. This case is remanded to the district court for further proceedings consistent with this order.